                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                      Case No. 18-cv-04788-PJH
                                  8                    Plaintiff,

                                  9              v.                                   ORDER RE MOTIONS TO DISMISS
                                  10     WALTER JAMES KUBON, et al.,                  Re: Dkt. Nos. 14, 18

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is defendants Walter Kubon and Vally Kubon’s (the “Kubons”)

                                  14   motion to dismiss the complaint and plaintiff United States of America’s (the

                                  15   “government”) motion to dismiss the Kubons’ counterclaims. The matter is briefed and

                                  16   suitable for decision without oral argument. Accordingly, the hearing set for November

                                  17   28, 2018, is VACATED. Having read the parties’ papers and carefully considered their

                                  18   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  19   rules as follows.

                                  20          On August 8, 2018, the government commenced civil action against pro se

                                  21   defendants Water James Kubon and Vally Kubon (the “Kubons”). The government seeks

                                  22   to reduce to judgment outstanding federal tax assessments against the Kubons for tax

                                  23   years 2002, 2003, and 2004, and to foreclose associated federal tax liens securing those

                                  24   tax assessments upon real property located at 560 Hobie Lane, San Jose. Dkt. 1,

                                  25   Compl. ¶ 1. On September 5, 2018, the Kubons filed an Answer and filed counterclaims

                                  26   against the IRS, nine of its employees, and three United States Attorneys, including the

                                  27   attorney representing the government in this action. Dkt. 10 at 5.

                                  28          Subsequently, the government moved to dismiss the Kubons’ counterclaims and
                                  1    the Kubons moved to dismiss the complaint on September 20 and October 5, 2018,

                                  2    respectively. After defendants failed to file an opposition to the government’s motion, the

                                  3    magistrate judge initially assigned to this action issued an order to show cause directing

                                  4    the Kubons to explain their failure to respond and to submit an opposition or notice of

                                  5    non-opposition by October 19, 2018. Dkt. 20. The Kubons failed to file any response.

                                  6           The Kubons’ motion to dismiss raises run-of-the-mill “tax protestor,” tax avoider, or

                                  7    “sovereign citizen”-related arguments. Like the Ninth Circuit and numerous other courts,

                                  8    this court “finds that [those] arguments are not legitimate legal arguments but rather

                                  9    frivolous and nonsensical recitations of previously rejected arguments brought by other

                                  10   litigants hoping to avoid tax liability.” United States v. Schmidt, No. C16-985RSL, 2017

                                  11   WL 3385864, at *2 (W.D. Wash. Aug. 7, 2017). Because the Kubons’ counterclaims

                                  12   depend on those same arguments, the court can summarily dispose of both motions.1
Northern District of California
 United States District Court




                                  13          The Kubons’ particular version of the oft-rejected tax avoider argument boils down

                                  14   to essentially three contentions: (1) direct taxes are unconstitutional; (2) the IRS has no

                                  15   authority to enforce the tax laws; and (3) as citizens of California, as opposed to citizens

                                  16   of some federal territory, the Kubons are not required to pay federal taxes. The Ninth

                                  17   Circuit has rejected each argument.

                                  18          First, the Kubons’ “arguments regarding the Sixteenth Amendment to the

                                  19   Constitution defy longstanding precedent.” Schmidt, 2017 WL 3385864, at *2.

                                  20                 For over 75 years, the Supreme Court and the lower federal
                                                     courts have both implicitly and explicitly recognized the
                                  21                 Sixteenth Amendment's authorization of a non-apportioned
                                                     direct income tax on United States citizens residing in the
                                  22                 United States and thus the validity of the federal income tax
                                                     laws as applied to such citizens.
                                  23
                                       In re Becraft, 885 F.2d 547, 548 (9th Cir. 1989).
                                  24
                                              Second, “[t]he IRS is statutorily authorized to impose an income tax on United
                                  25

                                  26
                                  27
                                       1
                                         The Kubons’ failure to oppose the motion to dismiss their counterclaims provides an
                                       independent basis for dismissal. See Farraj v. Cunningham, 659 F. App'x 925, 927 (9th
                                  28   Cir. 2016) (“We affirm the district court's dismissal of Farraj's complaint based on his
                                       failure to oppose the motions to dismiss.”).
                                                                                      2
                                  1    States citizens who reside in the United States and whose income is derived from

                                  2    domestic sources.” United States v. White, 921 F.2d 282, *1 (9th Cir. 1990) (table

                                  3    opinion); Moyes v. United States, No. 1:10MC000-21SKO, 2010 WL 3432246, at *3 (E.D.

                                  4    Cal. Aug. 31, 2010) (“[T]he IRS has been established by positive law because it was

                                  5    created through a congressionally mandated power, and the Commissioner of the IRS

                                  6    has redelegated the granted authority to issue and serve summons to revenue agents.”).

                                  7           Third, the argument that the United States has jurisdiction over only Washington,

                                  8    D.C., the federal enclaves within the states, and the territories and possessions of the

                                  9    United States “has no semblance of merit.” In re Becraft, 885 F.2d at 550 n.2; United

                                  10   States v. Gerads, 999 F.2d 1255, 1256 (8th Cir. 1993) (“[W]e reject appellants’ contention

                                  11   that they are not citizens of the United States, but rather ‘Free Citizens of the Republic of

                                  12   Minnesota’ and, consequently, not subject to taxation.”); United States v. Jagim, 978 F.2d
Northern District of California
 United States District Court




                                  13   1032, 1036 (8th Cir. 1992) (characterizing taxpayer’s claim he is not subject to federal tax

                                  14   laws as citizen of “Republic of Idaho” as “patently frivolous”).2

                                  15          For the foregoing reasons, the government’s motion to dismiss the Kubons’

                                  16   counterclaims is GRANTED WITH PREJUDICE and the Kubons’ motion to dismiss the

                                  17   complaint is DENIED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 14, 2018

                                  20                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                         In addition, the Kubons’ counterclaims must be dismissed because the Kubons have
                                       failed to establish subject matter jurisdiction by identifying an explicit waiver of sovereign
                                  27   immunity by the federal government. Alvarado v. Table Mountain Rancheria, 509 F.3d
                                       1008, 1016 (9th Cir. 2007). Moreover, the counterclaims are subject to dismissal under
                                  28   Rule 12(b)(6) because the pleading is devoid of factual allegations and thus fails to state
                                       a claim.
                                                                                       3
